




5


7


FIFTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT


THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT (this
“Amendment”), dated as of July 17, 2015, is by and among VOXX INTERNATIONAL
CORPORATION, a Delaware corporation (the “Company”), VOXX ACCESSORIES CORP., a
Delaware corporation (“VAC”), VOXX ELECTRONICS CORP. (formerly known as Audiovox
Electronics Corporation), a Delaware corporation (“VEC”), AUDIOVOX CONSUMER
ELECTRONICS, INC., a Delaware corporation (“ACEI”), AUDIOVOX ATLANTA CORP.
(formerly known as American Radio Corp.), a Georgia corporation (“AAC”), CODE
SYSTEMS, INC., a Delaware corporation (“CSI”), INVISION AUTOMOTIVE SYSTEMS INC.,
a Delaware corporation (“IAS”), KLIPSCH GROUP, INC., an Indiana corporation
(“Klipsch”, and together with the Company, VAC, VEC, ACEI, AAC, CSI and IAS,
each a “Borrower” and collectively the “Borrowers”), the Subsidiaries of the
Company party hereto (collectively, the “Guarantors”), the Lenders (defined
below) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on
behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrowers, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of March
14, 2012 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of November 29, 2012, that certain Second Amendment to
Amended and Restated Credit Agreement dated as of May 14, 2013, that certain
Third Amendment to Amended and Restated Credit Agreement and Waiver dated as of
January 9, 2014, and that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of November 24, 2014, and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Company has informed the Administrative Agent that it intends to
form a new Subsidiary (the “Acquisition Subsidiary”) that will acquire all or
substantially all of the assets of Eyelock Inc. (the “Eyelock Acquisition”) on
or prior to July 31, 2015 in exchange for 46% of the Equity Interests in the
Acquisition Subsidiary (the “Equity Transfer”);


WHEREAS, (a) the earnings before interest, taxes, depreciation and amortization
of Eyelock Inc. for the four fiscal quarter period prior to the Eyelock
Acquisition will be less than $0 and therefore would not comply with clause (v)
of the definition of Permitted Acquisition set forth in the Credit Agreement,
(b) Accessible Availability after giving effect to the Eyelock Acquisition will
be less than $35 million, and therefore would not comply with clause (vii) of
the definition of Permitted Acquisition set forth in the Credit Agreement and
(c) the Equity Transfer would be prohibited by Section 6.4 of the Credit
Agreement;


WHEREAS, the Company has requested that the Required Lenders consent to (a) the
Eyelock notwithstanding the provisions of clauses (v) and (vii) of the
definition of Permitted Acquisition, but subject to the satisfaction of the
other conditions set forth in the definition of Permitted Acquisition and (b)
the Equity Transfer; and    


WHEREAS, the Required Lenders are willing to consent to the Eyelock Acquisition
and the Equity Transfer in accordance with and subject to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




--------------------------------------------------------------------------------






ARTICLE I
CONSENT


1.1    Consent. Notwithstanding (a) clauses (v) and (vii) of the definition of
Permitted Acquisition set forth in the Credit Agreement, the Required Lenders
hereby consent to the Eyelock Acquisition, subject to satisfaction of the other
conditions set forth in the definition of Permitted Acquisition and (b) Section
6.4 of the Credit Agreement, the Required Lenders hereby consent to the Equity
Transfer. For the avoidance of doubt, the Equity Transfer will not count against
the basket contained in Section 6.4(a)(ix).


1.2    Effectiveness of Consent. This consent shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a waiver
of any breach, Default or Event of Default other than as specifically waived
herein nor as a waiver of any breach, Default or Event of Default of which the
Lenders have not been informed by the Credit Parties, (b) affect the right of
the Lenders to demand compliance by the Credit Parties with all terms and
conditions of the Loan Documents, except as specifically modified or waived by
this consent, (c) be deemed a waiver of any transaction or future action on the
part of the Credit Parties requiring the Lenders’ or the Required Lenders’
consent or approval under the Loan Documents, or (d) except as waived hereby, be
deemed or construed to be a waiver or release of, or a limitation upon, the
Administrative Agent’s or the Lenders’ exercise of any rights or remedies under
the Loan Agreement or any other Loan Document, whether arising as a consequence
of any Default or Event of Default which may now exist or otherwise, all such
rights and remedies hereby being expressly reserved.


ARTICLE II
AMENDMENT


2.1    Additional Definitions. Section 1.1 of the Credit Agreement is hereby
amended by adding the following definitions to such Section in the appropriate
alphabetical order:


“Anti-Terrorism Law” shall mean any Requirement of Law related to money
laundering or financing terrorism including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959),
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).


“Eyelock Acquisition” shall mean the acquisition by the Borrower and its
Subsidiaries of all or substantially all of the assets of Eyelock Inc., a
corporation incorporated under the laws of the Commonwealth of Puerto Rico.


“Newco LLC” shall mean a majority owned joint venture to be formed by the
Borrower in connection with the Eyelock Acquisition, such entity anticipated to
be named Eyelock LLC.


“Sanctions” shall mean, sanctions administered or enforced by OFAC, the US
Department of State, United Nations Security Council, European Union, Her
Majesty’s Treasury, or other relevant sanctions authority.


2.2    Amendment to Definition of Material Permitted Acquisition. The definition
of Material Permitted Acquisition contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Material Permitted Acquisition” shall mean (a) the Eyelock Acquisition and (b)
any other Permitted Acquisition for which the aggregate consideration
(including, without limitation, equity consideration, earn out obligations,
deferred purchase price consideration, non-competition payment obligations and
the amount of Indebtedness and other liabilities assumed from the seller(s)
and/or target(s) by the Credit Parties and their Subsidiaries) paid in
connection with the consummation thereof exceeds $50,000,000.




--------------------------------------------------------------------------------






2.3    Amendment to Section 3.27 and Section 3.28. Section 3.27 and Section 3.28
of the Credit Agreement are hereby amended and restated in their entirety to
read as follows:


Section 3.27     USA PATRIOT Act, OFAC and Other Regulations.


(a)    No Credit Party, any of its Subsidiaries or, to the knowledge of each
Credit Party, any of the Affiliates or respective officers, directors, brokers
or agents of such Credit Party, Subsidiary or Affiliate (i) has violated any
Anti-Terrorism Laws or (ii) has engaged in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated by the Organization
for Economic Co-operation and Development's Financial Action Task Force on Money
Laundering.


(b)     No Credit Party, any of its Subsidiaries or, to the knowledge of each
Credit Party, any of the Affiliates or respective officers, directors,
employees, brokers or agents of such Credit Party, Subsidiary or Affiliate is a
Person that is, or is owned or controlled by Persons that are: (i) the subject
of any Sanctions, or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions, including,
without limitation currently, Cuba, the Crimea region of Ukraine, Iran, North
Korea, Sudan and Syria.


(c)     No Credit Party, any of its Subsidiaries or, to the knowledge of each
Credit Party, any of the Affiliates or respective officers, directors, brokers
or agents of such Loan Party, Subsidiary or Affiliate acting or benefiting in
any capacity in connection with the Loans (i) conducts any business or engages
in making or receiving any contribution of goods, services or money to or for
the benefit of any Person, or in any country or territory, that is the subject
of any Sanctions, (ii) deals in, or otherwise engages in any transaction related
to, any property or interests in property blocked pursuant to any Anti-Terrorism
Law or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.


Section 3.28    Reserved.


2.4    Amendment to Section 5.10. The proviso appearing at the end of the first
sentence of Section 5.10 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


provided that neither Newco LLC nor any Domestic Subsidiary formed in connection
with the Indiana Project or the Florida Project, to the extent becoming a
Guarantor would violate applicable law or such Subsidiary’s organizational
documents or the relevant financing documentation (to the extent otherwise
permitted hereunder), shall be required to become a Guarantor.


2.5    Amendment to Section 6.1. Clause (h) contained in Section 6.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(h)    Intercompany Indebtedness of Newco LLC owing to a Credit Party in an
aggregate principal amount not to exceed $12,500,000; provided that any such
Indebtedness shall be (i) fully subordinated to the Credit Party Obligations on
terms satisfactory to the Administrative Agent and (ii) evidenced by promissory
notes (in form and substance acceptable to the Administrative Agent) which shall
be pledged to the Administrative Agent as Collateral for the Credit Party
Obligations.


2.6    Amendment to Section 6.2. A new clause (u) is hereby added to the end of
Section 6.2 of the Credit Agreement to read as follows, and the appropriate
grammatical changes are made to Section 6.2:


(u)    Liens in favor of a Credit Party securing Indebtedness permitted pursuant
to Section 6.1(h).






--------------------------------------------------------------------------------




2.7    Amendment to Section 6.15. A new Section 6.15 is hereby added to the end
of Article VI of the Credit Agreement to read as follows:


Section 6.15     Compliance With Anti-Terrorism Regulations. The Credit Parties
will not, nor will they permit any Subsidiary to, directly or indirectly:


(a) (i) violate any Anti-Terrorism Laws or (ii) engage in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Co-operation and Development's Financial Action
Task Force on Money Laundering;


 (b) (i) use, directly or indirectly, the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (A) to fund any activities or business of or
with any Person, or in any country or territory, that, is, or whose government
is, the subject of Sanctions at the time of such funding, or (B) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as underwriter, advisor,
investor, or otherwise); or


 (c) (i) deal in, or otherwise engage in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law, or
(ii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempt to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.


ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the
Administrative Agent and the Required Lenders.


(b)    Fees and Expenses.


(i)The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes and delivers a copy of this Amendment to
the Administrative Agent by 12:00 noon (EDT) on July 17, 2015 (each such Lender,
a “Consenting Lender”, and collectively, the “Consenting Lenders”), an amendment
fee in an aggregate amount equal to $75,000 to be distributed to the Consenting
Lenders on a pro rata basis based on the aggregate Revolving Commitments of such
Consenting Lender (prior to giving effect to this Amendment).


(ii)The Administrative Agent shall have received from the Company all
out-of-pocket fees and expenses reasonably incurred by the Administrative Agent
in connection with this Amendment.


(c)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.






--------------------------------------------------------------------------------




ARTICLE IV
MISCELLANEOUS


4.1    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in (i) all material respects with respect to
those representations and warranties that are not qualified by materiality and
(ii) all respects with respect to all other representations and warranties, in
each case as of the date hereof (except for those which expressly relate to an
earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.


(g)    The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


4.2    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.


4.3    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


4.4    Expenses. The Company agrees to pay all reasonable out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.


4.5    Further Assurances. The Credit Parties agree to promptly take such
action, upon the reasonable request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.


4.6    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


4.7    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.




--------------------------------------------------------------------------------




Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation or covenant that an original will be delivered.


4.8    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors, arising from any
action by such Persons, or failure of such Persons to act, under the Credit
Agreement on or prior to the date hereof.


4.9    GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


4.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


4.11    Amendment to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


VOXX INTERNATIONAL CORPORATION
FIFTH AMENDMENT TO Credit Agreement


7




VOXX INTERNATIONAL CORPORATION
FIFTH AMENDMENT TO Credit Agreement




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWERS:    VOXX International corporation,
a Delaware corporation, as the Company


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Senior Vice President/CFO




VOXX ACCESSORIES CORP., a Delaware corporation, as a Borrower


By:s/Loriann Shelton    
Name: Loriann Shelton
Title:    CFO/Vice President/Secretary/Treasurer


VOXX ELECTRONICS CORP. (formerly known as Audiovox Electronics Corporation), a
Delaware corporation, as a Borrower


By:s/Loriann Shelton    
Name: Loriann Shelton
Title:    CFO/Secretary/Treasurer




--------------------------------------------------------------------------------








AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware corporation, as a Borrower


By:s/Loriann Shelton    
Name: Loriann Shelton
Title:    CFO/Secretary/Treasurer




AUDIOVOX ATLANTA CORP. (formerly known as American Radio Corp.), a Georgia
corporation, as a Borrower


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President




CODE SYSTEMS, INC., a Delaware corporation, as a Borrower


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    CFO




INVISION AUTOMOTIVE SYSTEMS INC., a Delaware corporation, as a Borrower


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President




KLIPSCH GROUP, INC., an Indiana corporation, as a Borrower


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President




VOXX INTERNATIONAL CORPORATION
FIFTH AMENDMENT TO Credit Agreement


12




VOXX INTERNATIONAL CORPORATION
FIFTH AMENDMENT TO Credit Agreement




GUARANTORS:                ELECTRONICS TRADEMARK HOLDING
COMPANY, LLC, a Delaware corporation


By:s.Patrick M. Lavelle    
Name: Patrick M. Lavelle
Title:    President




--------------------------------------------------------------------------------








TECHNUITY, INC., an Indiana corporation


By:s/Loriann Shelton    
Name: Loriann Shelton
Title:    Secretary




OMEGA RESEARCH AND DEVELOPMENT TECHNOLOGY LLC, a Delaware limited liability
company


By:s/Loriann Shelton    
Name: Loriann Shelton
Title:    Secretary




LATIN AMERICA EXPORTS CORP., a Delaware corporation


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Treasurer




KLIPSCH HOLDING LLC, a Delaware limited liability company


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President/Secretary




AUDIOVOX WEBSALES LLC, a Delaware limited liability company


By:s/Loriann Shelton    
Name: Loriann Shelton
Title:    Vice President/Secretary




AUDIOVOX LATIN AMERICA LTD., a Delaware corporation


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President




AUDIOVOX INTERNATIONAL CORP., a Delaware corporation


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President








--------------------------------------------------------------------------------




AUDIOVOX COMMUNICATIONS CORP., a Delaware corporation


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President/Treasurer




AUDIOVOX GERMAN CORPORATION, a Delaware corporation


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    CFO/Vice President




VOXX ASIA INC., a Delaware corporation


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President/Secretary/Treasurer


Audiovox Advanced Accessories Group LLC, a Delaware limited liability company
By:s/Loriann Shelton    
Name: Loriann Shelton
Title:    Vice President/Secretary/Treasurer
VOXX WOODVIEW TRACE LLC, a Delaware limited liability company


By:s/Loriann Shelton    
Name: Loriann Shelton
Title:    Vice President/Secretary/Treasurer
VoxxHirschmann Corporation, a Delaware corporation


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President
Klipsch Group Europe, B.V., a private company with limited liability with its
corporate seat in Leiden, the Netherlands


By:s/T. Paul Jacobs    
Name: T. Paul Jacobs
Title:    Managing Director


Audio Products International Corp., a corporation formed under the laws of
Province of Ontario


By:s/T. Paul Jacobs    




--------------------------------------------------------------------------------




Name: T. Paul Jacobs
Title:    President




Audiovox canada limited, a corporation formed under the laws of Province of
Ontario


By:s/Charles M. Stoehr    
Name: Charles M. Stoehr
Title:    Vice President






ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent




By:s/Michael Zick    
Name:     Michael Zick
Title:    Vice President
LENDERS:
SANTANDER BANK, N.A.

as a Lender




By: s/Pasqualina Coppola                
Name: Pasqualina Coppola
Title:    Senior Vice President




LENDERS:
People’s United Bank, National Association

as a Lender




By: s/Matthew Harrison                    
Name: Matthew Harrison
Title:    Assistant Vice President


LENDERS:
HSBC Bank USA, N.A.,

as a Lender




By: s/William Conlan                    
Name: William Conlan
Title:    Senior Vice President




LENDERS:
Citibank, N.A.

as a Lender




By: s/Stephan Kelly                    
Name: Stephan Kelly
Title:    Vice President








--------------------------------------------------------------------------------




LENDERS:
Fifth Third Bank,

as a Lender




By: s/Neil Kiernan                    
Name: Neil Kiernan
Title:    Managing Director




LENDERS:
CITIZENS BANK, N.A.,

as a Lender




By: s/Paul Feloney                    
Name: Paul Feloney
Title:    Senior Vice President






LENDERS:
Capital One, National Association, .

as a Lender




By: s/Jed Pomerantz                
Name: Jed Pomerantz
Title:    Senior Vice President






